Case 1:17-cv-00374-LPS Document 725-1 Filed 06/17/20 Page 1 of 1 PageID #: 17672




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


BRISTOL-MYERS SQUIBB COMPANY and
PFIZER INC.,

     Plaintiffs and Counterclaim-Defendants,
                                                           C.A. No. 17-cv-374-LPS
             v.                                            (CONSOLIDATED)

AUROBINDO PHARMA USA INC. and
AUROBINDO PHARMA LTD.,

     Defendants and Counterclaim-Plaintiffs.



   [PROPOSED] ORDER REQUIRING NOTICE OF INTENDED GENERIC LAUNCH

       At Wilmington, this _____ day of June, 2020:

       For good cause shown, IT IS HEREBY ORDERED that:

       (1)        Before launching any generic apixaban product, Defendant Sigmapharm
                  Laboratories, LLC, Defendants Sunshine Lake Pharma Co., Ltd. and HEC Pharm
                  USA Inc., and Defendant Unichem Laboratories, Ltd. shall provide the Court and
                  Plaintiffs Bristol-Myers Squibb Co. and Pfizer Inc. with 5 business days’ notice of
                  any intended launch.




                                             The Honorable Leonard P. Stark
